Citation Nr: 1035090	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  05-05 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of service connection for peptic ulcer disease.

2.  Entitlement to service connection for peptic ulcer disease.

3.  Entitlement to service connection for numbness in the right 
foot.

4.  Entitlement to a rating higher than 20 percent for residuals 
of a fracture of the 5th metatarsal of the right foot.

5.  Entitlement to an initial rating higher than 10 percent for a 
surgical scar on the right foot. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran, who is the appellant, served on active duty from 
July 1945 to November 1946.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  The rating decision of 
January 2004 declined to reopen a previously denied claim of 
service connection for peptic ulcer disease, continued a 20 
percent disability rating for residuals of fracture, and granted 
service connection for surgical scar and assigned a 10 percent 
disability rating effective as of the date of claim.  The rating 
decision of August 2005 denied service connection for numbness in 
the right foot.

In December 2004 and April 2005, the Veteran appeared at a 
hearing before a Decision Review Officer at the RO.  Transcripts 
of those hearings are in the claims file.

The Veteran had requested a hearing before a Veterans Law Judge.  
In correspondence received May 2010, he withdrew his request for 
a Travel Board hearing and asked that the appeal be sent straight 
to the Board.

The issue of entitlement to service connection (including 
secondary service connection) for malunion of the os calcis has 
been raised by the record, including the VA examination of 
February 2007.  The issue of entitlement to nonservice-connected 
disability pension payments for the period of May 1998 through 
April 2000 (when benefits were terminated because the RO 
mistakenly believed the Veteran was deceased) is also raised by 
the record.  Neither of these issues has been adjudicated by the 
RO.  Therefore, the Board does not have jurisdiction over them, 
and they are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  A rating decision in May 1992 denied service connection for 
peptic ulcer disease; the Veteran received notice of this 
decision and did not file a timely appeal.

2.  Evidence received since the May 1992 rating decision was not 
previously considered, relates to an unestablished fact needed to 
substantiate the claim, and raises a reasonable possibility of 
substantiating the claim.

3.  Peptic ulcer disease is not shown to be related to the 
Veteran's military service.

4.  Numbness in the right foot is not shown to be related to the 
Veteran's military service.

5.  Throughout the appeals period, the Veteran's residuals of a 
fracture of the 5th metatarsal of the right foot have been 
characterized by moderately severe malunion of the metatarsal 
bones; severe malunion has not been shown.

6.  Throughout the appeals period, the Veteran's surgical scar on 
his right foot has been tender on examination; resulting 
limitation of motion, adhesion, or a scar exceeding 6 square 
inches in size has not been shown.


CONCLUSIONS OF LAW

1.  The May 1992 rating decision denying service connection for 
peptic ulcer disease became final.  38 U.S.C.A. § 7105(c) (West 
2002).

2.  Evidence received since the May 1992 rating decision is new 
and material and the claim of service connection for peptic ulcer 
disease is reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 
38 C.F.R. § 3.156 (2009).

3.  The criteria for service connection of peptic ulcer disease 
have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303, (2009).

4.  The criteria for service connection of numbness of the right 
foot have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 
& Supp. 2009); 38 C.F.R. § 3.303, (2009).

5.  The criteria for a disability rating higher than 20 percent 
for residuals of a fracture of the 5th metatarsal of the right 
foot have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5283 
(2009).

6.  The criteria for an initial disability rating higher than 10 
percent for a surgical scar on the right foot have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.118, 
Diagnostic Code 7804 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  




Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously denied claim of service 
connection, VCAA notice requires information regarding the 
evidence and information that is necessary to reopen a claim, the 
definition of new and material evidence, and of what evidence and 
information is necessary to establish entitlement to the 
underlying claim for the benefit sought.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
(interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-
specific notice and rejecting Veteran-specific notice as to 
effect on daily life and as to the assigned or a cross-referenced 
Diagnostic Code under which the disability is rated).  

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The RO provided pre- and post-adjudication VCAA notice by 
letters, dated in May 2002, August 2003, May 2005, August 2006, 
June 2008, and April 2010.  The Veteran was notified of the 
evidence needed to substantiate the claim of service connection, 
namely, evidence of current disability; evidence of an injury or 
disease in service or event in service, causing injury or 
disease; and evidence of a relationship between the current 
disability and the injury, disease, or event in service.  In 
addition, the August 2003 and June 2008 letters contained notice 
specific to the type of evidence needed to substantiate the 
claims for increase, namely, evidence that the disabilities had 
increased in severity and the effect that worsening has on the 
Veteran's employment.  Also, the August 2003 letter included 
notice of the evidence needed to reopen the claim of service 
connection, that is, new and material evidence, namely, evidence 
not previously considered, which was not redundant or cumulative 
of evidence previously considered and pertained to the reason the 
claim was previously denied.  The notice included the type of 
evidence needed to substantiate the underlying claim of service 
connection as well as a claim of secondary service connection.

The Veteran was also notified that VA would obtain VA records and 
records of other Federal agencies, and that he could submit other 
records not in the custody of a Federal agency, such as private 
medical records or with his authorization VA would obtain any 
such records on his behalf.  The notice included the general 
provisions for the effective date of a claim and the degree of 
disability assignable. 

As for content of the VCAA notice, the documents substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to 
the extent there was pre-adjudication notice); of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the 
claim); of Kent v. Nicholson, 20 Vet. App. 1 (2006) (new and 
material evidence requirements); and of Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating 
a worsening or increase in severity of the disability and the 
effect that worsening has on employment).  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  The 
procedural defect was cured as after the RO provided content-
complying VCAA notice the claim was readjudicated, as evidenced 
by the supplemental statements of the case in May 2006, March 
2007, July 2007, August 2008, and May 2010.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by 
adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.).
 
Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The Veteran's service treatment records 
are associated with the claims file and appear to be complete, 
despite indications in the record that they were irretrievably 
lost as a result of the 1973 fire at the National Personnel 
Records Center.  In addition, the RO has obtained the Veteran's 
post-service VA treatment records and pertinent private treatment 
records.  The Veteran has not identified any additional pertinent 
records for the RO to obtain on his behalf.  

The Veteran was afforded a VA examination in February 2006 in 
relation to his claim of service connection for numbness in his 
right foot, as well as VA examinations in October 2003, February 
2005, and February 2007 in relation to his increased rating 
claims.  The Board notes that the VA examination reports contain 
sufficiently specific clinical findings and informed discussion 
of the pertinent history and features of the disability on appeal 
to provide probative medical evidence adequate for rating 
purposes.  

The Veteran was not afforded a VA compensation examination in 
relation to his claim of service connection for peptic ulcer 
disease, and further development is not required because there is 
no record of peptic ulcer disease, or complaints relative 
thereto, during service.  Further, there is no competent evidence 
of persistent or recurrent symptoms relative to peptic ulcer 
disease from the time of service until almost 30 years later.  As 
the evidence does not indicate that this disability may be 
associated with service, a medical examination or medical opinion 
is not required to decide the claim for peptic ulcer disease.  
The Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and no 
further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  

As there is no indication of the existence of additional evidence 
to substantiate the claim, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent to 
the claim is required to comply with the duty to assist.

New and Material Evidence

Generally, when a claim is disallowed, it may not be reopened and 
allowed, and a claim based on the same factual basis may not be 
considered.  38 U.S.C.A. § 7105.  However, a claim on which there 
is a final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.

"New and material evidence" is defined in 38 C.F.R. § 3.156(a).  
"New" evidence means existing evidence not previously submitted 
to agency decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  New and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  When determining whether the 
claim should be reopened, the credibility of the newly submitted 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

As noted above, the claim of service connection was denied by a 
rating decision in May 1992, which was not appealed and became 
final.  The basis for the denial was that peptic ulcer disease 
was not shown in service or within one year following service 
separation.

At the time of the rating decision in May 1992, the evidence 
consisted of the Veteran's service entrance examination and 
service treatment records, a VA examination in December 1984 
which showed a duodenal bulb deformity, and VA outpatient 
treatment records for the period of December 1990 to December 
1991.

Evidence received since the May 1992 rating decision includes VA 
treatment records for the period of 1985 to 2006, the Veteran's 
claim and written statements, and the Veteran's testimony at the 
December 2004 and April 2005 hearings.

The VA treatment records are not new and material evidence 
because they are cumulative, that is, supporting evidence of 
previously considered evidence, namely, other VA treatment 
records showing diagnosis of peptic ulcer disease after service 
separation.  Cumulative evidence does not meet the standard of 
new and material evidence under 38 C.F.R. § 3.156.

However, the Veteran's hearing testimony that he experienced 
epigastric distress in service and was treated at the dispensary 
with pills is new evidence, as it was not previously considered 
in adjudicating this claim.  In addition, as it relates to 
whether the disability claimed was manifest in service, it 
relates to an unestablished fact necessary to substantiate the 
claim.  And as the Veteran is competent to testify to symptoms 
which he experienced, such as epigastric distress in service, it 
raises a reasonable probability of substantiating the claim of 
service connection.  Moreover, the credibility of the evidence, 
if not the weight, is presumed for purposes of a claim to reopen.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Thus, the 
Veteran's testimony at the December 2004 and April 2005 hearings 
is new and material evidence related to his claim of service 
connection for peptic ulcer disease.  The claim will be reopened.  

Principles of Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a).

The showing of a chronic disease in service requires a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology after discharge is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay 
evidence in a case where a Veteran is seeking service connection.  
38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or 
lay evidence may be considered, in other words, whether the 
evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative value 
of the evidence, that is, does the evidence tend to prove a fact, 
once the evidence has been admitted.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 
3.159.

The Board, as fact finder, must determine the probative value or 
weight of the admissible evidence.  Washington v. Nicholson, 19 
Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 
1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be 
done by the Board")). 

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts and Analysis

The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show.  The 
Veteran should not assume that the Board has overlooked pieces of 
evidence that are not specifically discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires 
only that the Board provide reasons for rejecting evidence 
favorable to the Veteran.

Peptic Ulcer Disease

The Veteran's service treatment records are silent as to any 
complaints, treatment, or diagnosis of peptic ulcer disease in 
service.

Shortly after service separation, the Veteran was afforded a VA 
examination in November 1946 which showed that his abdominal wall 
and viscera were normal.

The earliest discussion of ulcers in the record is contained in a 
December 1984 VA examination with accompanying radiographic 
report from an upper GI series.  The Veteran reported that he had 
abdominal pain for years and sometime in 1968 or 1969 he was told 
he had a peptic ulcer.  He stated that he was later hospitalized 
at the Dallas VA Medical Center for treatment of peptic ulcer 
disease, but the records were not available for the provider to 
review.  He complained of frequent heartburn, took a large number 
of antacids without relief, and said he was unable to eat acidic 
or greasy foods.  The upper GI examination was normal with the 
exception of a deformity of the duodenal bulb without current 
ulceration.  

In January 1985, the Veteran was seen for complaints of melena 
and epigastric pain; his history of peptic ulcer disease was 
noted.  He reported a long history of intermittent epigastric 
pain, starting with a knot in his stomach, generally worse before 
meals, relieved by food or antacids, unrelieved by body position.  
He stated that his nausea and vomiting began in the 1960s.  An 
upper GI in 1980 was noted to have revealed peptic ulcer disease 
and hiatal hernia, according to the Veteran's report.  He 
reported intermittent epigastric pain with occasional melenic 
stools since then, which had not required hospitalization or 
transfusion.  He was now presenting with a four-day history of 
melena, severe epigastric pain, associated with coffee ground 
emesis for two days and episodes of light-headedness.  On 
physical examination, there was mild epigastric tenderness, but 
no rebound or mass.  The provider diagnosed an upper GI bleed due 
to recurrent peptic ulcer disease, and treated him with a 
transfusion of 5 units of blood and Cimetadine and antacid 
therapy.  Endoscopy revealed four gastric ulcers and one duodenal 
ulcer with some fresh clots in one of the gastric ulcers, the 
likely site of the bleeding.

In December 1988, the Veteran underwent an endoscopy, based on 
his history of peptic ulcer disease and a recent upper GI in 
August 1988 which showed a gastric ulcer in the mid-body of the 
lesser curvature.  The examination showed a deformed duodenal 
bulb and a healed ulcer that was previously seen on an upper GI.

At the December 2004 hearing before the Decision Review Officer, 
the Veteran testified that he remembered arriving at Fort Leonard 
Wood in 1945 and being "scared at the stomach" going through 
training.  He went on sick call and was given some pills for his 
stomach.  He said they thought it was food which was causing the 
knot in his stomach but it was actually a peptic ulcer.  He 
reported receiving treatment, including upper GI examinations, at 
various facilities in the 1980s, but noted that his stomach had 
been bothering him all through in the 1950s.  He had not been 
going to regular doctors, he was self-medicating, but he had a 
history of ulcers.  He reported that he had always thought he had 
a stomach ache, only to learn later it was ulcers.

At the April 2005 Decision Review Officer hearing, the Veteran 
testified that he first had symptoms of an ulcer at Fort Leonard 
Wood, Missouri, and was treated with pills.  He stated that he 
had been fighting this ulcer for a long time, throughout the 
1940s while in service and after he got out of service, and had 
been to many hospitals and even received a complete blood 
transfusion.  He reported that while in service, every time he 
went from Fort Leonard Wood, Missouri, into Cheyenne, Wyoming, he 
got pills from sick call.  After service separation, he needed a 
blood transfusion because of his bleeding ulcers.

In a written statement submitted in September 2004, the Veteran 
stated that he did not have any ulcers when he entered the Army.  
He said they began at Fort Leonard Wood Missouri while he was in 
service.

As noted, there is no documentation of symptoms or treatment of 
ulcers in service.  Therefore, on the basis of the service 
treatment records, service connection based on an incident, 
injury, or disease in service under 38 C.F.R. § 3.03(a) is not 
established.  To the extent the Veteran asserts that he 
experienced symptoms of ulcers in service, the Veteran is 
competent to state that he experienced symptoms such as stomach 
pain.  However, as the service treatment records lack the 
documentation of the combination of manifestations sufficient to 
identify peptic ulcer disease, and sufficient observation to 
establish chronicity during service, then service connection may 
be shown by either continuity of symptomatology after service, 38 
C.F.R. § 3.303(b), or by initial diagnosis after service, when 
all the evidence establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

In regards to continuity after service, the first evidence of 
documented symptoms of peptic ulcer disease was in December 1984, 
at which time he stated that he had been diagnosed with a peptic 
ulcer in approximately 1968.  The absence of documented symptoms 
of peptic ulcer disease from 1946 to 1984, or even as early as 
the reported diagnosis in 1968, interrupts continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. 
App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (It was proper to consider the 
Veteran's entire medical history, including a lengthy period of 
absence of complaints.). 

The absence of symptoms constitutes negative evidence and opposes 
the claim.  Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd 
sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (Negative evidence is to be considered.); see also Dulin v. 
Mansfield, 250 Fed. Appx. 338, 2007 WL 2914797 (C.A. Fed. Oct. 5, 
2007) (The majority in Forshey interpreted negative evidence to 
mean that which tends to disprove the existence of an alleged 
fact.  The absence of evidence in support of an alleged fact 
clearly is an evidentiary circumstance that weighs against the 
existence of the alleged fact.).

To the extent that the Veteran asserts continuity, here the 
evidence of continuity fails not because of the lack of 
documentation, rather the assertion of continuity is less 
probative than the negative evidence and continuity of 
symptomatology is not established under 38 C.F.R. § 3.303(b).  
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  
The probative value of the Veteran's assertions of continuity are 
further diminished by the fact that the November 1946 examination 
showed no evidence of ulcers and his statements at hearing that 
onset of symptoms was in the 1940s and later that onset was in 
the 1950s, which would be at least 5 years after service 
separation. 

As for service connection based on the initial diagnosis after 
service separation under 38 C.F.R. § 3.303(d), although the 
Veteran is competent to describe symptoms of stomach pain and 
epigastric distress upon eating specific food, as a layperson he 
is not competent to diagnose peptic ulcer disease.  See Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting in a 
footnote that sometimes the layperson will be competent to 
identify the condition where the condition is simple, for example 
a broken leg, and sometimes not, for example, a form of cancer).

However, peptic ulcer disease is not a condition under case law 
that has been found to be capable of lay observation, and the 
determination as to the presence of hearing loss therefore is 
medical in nature, that is, not capable of lay observation.  See 
Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of 
whether the Veteran has a chronic condition since service, the 
evidence must be medical unless it relates to a condition as to 
which, under case law, lay observation is competent); see Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to 
establish the presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).  Rather, diagnosis of peptic ulcer disease is 
necessarily based on specific testing, such as the upper GI scope 
performed at various times in the Veteran's history.  For this 
reason, peptic ulcer disease is not a simple medical condition 
that a lay person is competent to identify because of a lack of 
qualification through education, training, or experience.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Where, as here, the determinative question involves a medical 
diagnosis, or the claimed disability is not a simple medical 
condition, as here, or there is a question regarding medical 
evidence of an association or link between a condition first 
diagnosed after service, and an injury, disease, or event in 
service, competent medical evidence is required to substantiate 
the claim.

There is no medical opinion which relates the Veteran's current 
peptic ulcer disease to his military service.  None of the 
Veteran's treatment providers has ever expressed any opinion 
linking his stomach pain, epigastric distress, or other symptoms 
to service, nor have they included in their treatment records any 
discussion of the Veteran suffering such symptoms in service.  
Thus, there is no competent medical evidence which links the 
Veteran's current disability to his military service, and service 
connection under 38 C.F.R. § 3.303(d) is not established.

As the Board may consider only competent medical evidence to 
support its findings as to a question involving a medical 
diagnosis, which is not capable of lay observation or that is not 
a simple medical condition, or there is a question of medical 
causation, where a lay assertion on medical causation is not 
competent evidence, and as the preponderance of the evidence is 
against the claim for the reasons articulated, the benefit-of-
the-doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b).

Numbness of the Right Foot

The Veteran's service treatment records are silent as to any 
complaints, treatment, or diagnosis of numbness of the right foot 
in service.  The record does show that the Veteran incurred a 
compound, comminuted fracture of the 5th metatarsal of the right 
foot in March 1946 when a fire extinguisher struck it.  An open 
reduction, internal fixation procedure was performed under local 
anesthesia and the wound was debrided.  The record does not show 
any complaints of numbness in service.

Shortly after service separation in November 1946, the Veteran 
was afforded a VA examination in relation to his right foot 
injury.  The examiner noted a severed flexion tendon of the small 
toe, with 50 percent limitation of motion, which was otherwise 
nonsymptomatic and nondisabling.  Neurological diagnosis was 
noted to be normal.

On a June 1987 VA examination for nonservice-connected disability 
pension, the Veteran complained that his toes hurt on both feet.  
He complained of pain with walking, inability to wear regular 
shoes, and stiffness in his right foot.  On physical examination, 
the Veteran had normal movement in the right foot, with 
tenderness over the 5th metatarsal.

In April 1992, the Veteran was seen for complaints of pain and 
numbness in the right foot related to his injury in service.  No 
redness or swelling was noted.  The provider diagnosed chronic 
foot pain and recommended an orthopedic consult.

At a February 2000 VA examination, the Veteran complained of pain 
in his right foot on a regular basis which was moderately severe, 
as well as intermittent stiffness and swelling.  He reported that 
he was unable to work due to pain in his right foot on standing 
or walking.  On physical examination, the examiner noted that 
plantar flexion of the right foot was painful throughout the 
entire range of motion.  The scar over his surgical site was 
tender to the touch.  The examination report contains no 
discussion of numbness in any area of the right foot.

In October 2003, the Veteran was afforded a VA examination in 
relation to his claim for an increased rating of his right foot 
disability.  At that time he had objective tenderness around the 
scar area of the 5th metatarsal and painful motion in his right 
foot which made it difficult for him to stand or walk for 
prolonged periods.

At the December 2004 hearing before the Decision Review Officer, 
the Veteran testified that he had feeling in the left side of his 
right foot, but on the right side, where the scar was, he didn't 
have any feeling.  He reported this was demonstrated by pinprick 
testing by a physician at the Temple VA Center.

On VA examination in February 2005, the Veteran had diminished 
sensation to pinprick and vibratory stimulation in the right 5th 
toe and the lateral aspect of the right foot.  

At the April 2005 Decision Review Officer hearing, the Veteran 
testified that he didn't have any feeling in the right side of 
his right foot from his big toe back to the surgical scar.  The 
left side of his right foot was in constant pain, but he could 
not feel the right side of his right foot.  He said that his 
doctor had told him the numbness in his foot might be related to 
his surgery in service.

On February 2006 VA examination, the Veteran provided a history 
of the injury to his right foot in service and complained of 
periodic pain.  He reported developing numbness in his right foot 
in approximately 2000.  He had been a diabetic since about that 
time and had been on insulin for the previous year.  There had 
been no further trauma to his foot, and he used special shoes 
supplied by the VA Medical Center.  On physical examination, he 
walked with a normal gait and used a cane.  There was no 
tenderness of the foot or the surgical scar on palpation.  There 
was decreased sensation on the dorsum of the right foot as well 
as all of the toes.  The only motion he had in his foot was in 
the great toe.  He also had decreased sensation in the 2nd, 3rd, 
and 4th toes of the left foot on both the dorsum and the plantar 
surface.  The examiner diagnosed peripheral neuropathy secondary 
to diabetes mellitus, and offered the opinion that the numbness 
in the Veteran's right foot was less likely than not related to 
his in-service injury.  Rather, the examiner felt that the 
numbness was related to diabetic peripheral neuropathy, because 
the numbness developed in about 2000, at about the same time as 
the diabetes mellitus, whereas the in-service injury occurred in 
1946.

In April 2006, the Veteran was seen at VA and reported that he 
did not have feeling in his right foot.  This had been going on 
for quite some time, with no relief from any of the medication he 
had tried.  In June 2006, the Veteran was seen at VA with 
complaints which included chronic numbness in his right leg and 
foot. 

In his Substantive Appeal (VA Form 9) submitted in July 2006, the 
Veteran stated that he had never been diagnosed with neuropathy 
by any of his other doctors and he therefore felt that the 
numbness in the right foot was a direct result of the fracture of 
the 5th metatarsal.  He stated that he had only been diabetic for 
two years, but the numbness had been present since the 1980s and 
1990s, and he therefore attributed it to residuals of the 
fracture.

On February 2007 VA examination, the Veteran reported that over 
the past year he had really experienced no pain in the area of 
his fractured toe because his foot had become insensate due to 
diabetic neuropathy.  The examiner noted that the Veteran had 
been diagnosed with type I diabetes mellitus.  On physical 
examination, sensation of the S1, L4, and L5 dermatomes was 
diminished to light touch.

On the basis of the service treatment records, numbness of the 
Veteran's right foot was not affirmatively shown to have been 
present during service, and service connection under 38 U.S.C.A. 
§ 1110 and 38 C.F.R. § 3.303(a) is not established.

Also the Veteran has not stated, and there is no other competent 
evidence either contemporaneous with or after service, that 
numbness of the right foot was noted, that is, observed, during 
service, and the principles of service connection, pertaining to 
chronicity and continuity of symptomatology under 38 C.F.R. § 
3.303(b) do not apply.  Savage v. Gober, 10 Vet. App. 488, 495-96 
(1997).  For this reason, service connection based on continuity 
of symptomatology under 38 C.F.R. § 3.303(b) is not established.

As for service connection based on a postservice initial 
diagnosis under 38 C.F.R. § 3.303(d), after service, the evidence 
shows that numbness of the right foot was first documented in 
April 1992, more than 35 years after service separation.  
Moreover, the record shows that the Veteran has a similar lack of 
sensation in his left foot, which was not injured in service, 
suggesting that the injury is not the cause of the numbness.  The 
only diagnosis which has been attached to the numbness complained 
of is peripheral neuropathy, possibly due to diabetes mellitus.

Although the Veteran is competent to describe symptoms of a 
disease, such as diminished feeling in his foot, Layno v. Brown, 
6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to 
symptoms of an injury or illness, which are within the realm of 
personal knowledge), neuropathy is not a condition under case law 
that has been found to be capable of lay observation, and the 
determination as to the presence or diagnosis of such a 
disability therefore is medical in nature.  Savage v. Gober, 10 
Vet. App. 488, 498 (1997) (On the question of whether the Veteran 
has a chronic condition since service, the evidence must be 
medical unless it relates to a condition as to which, under case 
law, lay observation is competent); Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the determination is 
not medical in nature and is capable of lay observation).

Also, under certain circumstances, a lay person is competent to 
identify a simple medical condition.  Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007) (noting, in a footnote, that 
sometimes a lay person will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer).  
Neuropathy is not a simple medical condition, such as a broken 
leg, but rather requires the application of medical expertise to 
the facts presented, which includes the Veteran's history and 
symptomatology, as well as sensory testing.  See Clemons v. 
Shinseki, 23 Vet. App. 1, 4-5 (2009) (citing Jandreau).  For this 
reason, the Board determines that neuropathy is not a simple 
medical condition that a lay person is competent to identify.

While the Veteran is competent to relate a current diagnosis, 
none of his health-care providers have attributed the numbness in 
his right foot to his injury in service or as being in any other 
way related to his military service.  To the extent the Veteran's 
statements and testimony are offered as proof of the connection 
between the numbness in his right foot and the injury in service, 
as a lay person, the Veteran is not qualified, that is not 
competent, through education, training, or experience to offer an 
opinion as to whether the condition is caused or aggravated by an 
in-service disease or injury.  For this reason, the Board rejects 
the Veteran's statements as favorable evidence on the question of 
a relationship between the right foot numbness and the Veteran's 
service.

As noted, none of the Veteran's treating physicians has offered a 
positive opinion relating the numbness of the right foot to the 
injury in service.  On the other hand, the VA examiner in 
February 2006 diagnosed the numbness as peripheral neuropathy and 
related it to the Veteran's diabetes mellitus.  The basis for the 
opinion was the fact that the numbness was not shown at the time 
of the injury but occurred later on, around the time of the 
diagnosis of diabetes, and the fact that both of the Veteran's 
feet showed the same diminished sensation on testing and 
examination.  This opinion opposes the Veteran's claim and there 
is no competent opinion to the contrary.  As there is no 
competent evidence that the Veteran's right foot numbness is 
related to his service, to include the right foot injury therein, 
service connection under 38 C.F.R. § 3.303(d) is not established.

In light of the foregoing, the preponderance of the evidence is 
against the claim for the reasons articulated, and the benefit-
of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b).

Disability Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings," whether it is an initial rating case 
or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart 
v. Mansfield, 21 Vet. App. 505, 510 (2007).  Here, the Veteran's 
disabilities have remained much the same throughout the appeals 
period, so staged ratings are not warranted.

The Veteran's right foot disability is currently rated under 
Diagnostic Code 5283, based on malunion or nonunion of tarsal or 
metatarsal bones.  Moderately severe malunion or nonunion of 
tarsal or metatarsal bones is rated as 20 percent disabling; and 
severe malunion or nonunion of tarsal or metatarsal bones is 
rated as 30 percent disabling.  A Note to Diagnostic Code 5283 
provides that malunion or non-union of tarsal or metatarsal bones 
with actual loss of use of the foot is rated as 40 percent 
disabling.  38 C.F.R. § 4.71a. 

The Veteran's surgical scar is currently rated under Diagnostic 
Code 7804, which provides a 10 percent disability rating for 
superficial scars, i.e., no underlying tissue damage, which are 
painful on examination.  Other potentially applicable rating 
criteria for scars include: Diagnostic Code 7801 for scars, other 
than the head, face, or neck, that are deep or that cause limited 
motion; Diagnostic Code 7802 for scars, other than the head, 
face, or neck, that are superficial or do not cause limited 
motion but occupy an area of 144 square inches (929 sq. cm.) or 
greater; Diagnostic Code 7804 for superficial unstable scars, 
that is, ones which experience frequent loss of skin covering; 
and Diagnostic Code 7805 for scars that result in limitation of 
motion and which are therefore rated under the criteria related 
to the range of motion of the affected part.  38 C.F.R. § 4.118. 

Facts and Analysis

The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show.  The 
Veteran should not assume that the Board has overlooked pieces of 
evidence that are not specifically discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires 
only that the Board provide reasons for rejecting evidence 
favorable to the Veteran.

On October 2003 VA examination, the Veteran reported constant 
sharp pain in his right foot, 5 out of 10 in intensity, as well 
as stiffness, swelling, and lack of endurance with standing and 
walking.  He stated that he had difficulty with prolonged 
standing, walking, and going up and down stairs.  On physical 
examination, a well-healed surgical scar, approximately 4 inches 
long, was observed on the lateral aspect of the right foot.  Both 
feet were symmetrical in appearance, and the Veteran had normal 
range of motion in his right foot, with pain on eversion.  His 
range of motion was not additionally limited by pain, fatigue, 
weakness, or lack of endurance following repetitive use.  The 
Veteran had difficulty with squatting, rising on his toes, and 
prolonged standing due to the pain in his right foot, and he 
walked with a limp and used a cane.  There was mild pes planus 
bilaterally, but no hallux valgus or misalignment of forefoot and 
midfoot.  There was decreased range of motion of the 3rd, 4th, 
and 5th toes of the right foot and a healed fracture of the 5th 
metatarsal bone was visible on X-ray, as well as degenerative 
joint disease of the sub-talar joint.

At the December 2004 hearing before the Decision Review Officer, 
the Veteran testified that his foot and ankle often swelled when 
he drove, and that he had difficulty with rising from a seated 
position.  He could not wear regular size shoes, and had to wear 
shoes which were soft and yielding, and on some shoes he had cut 
out the toe.  He said his foot was wider than when the original 
injury occurred because it had spread.  He was unable to take any 
pain medication for his right foot pain other than Tylenol 
because of his ulcers. 

On February 2005 VA examination, the Veteran reported that he was 
unable to wear soft shoes because of his right foot injury.  On 
physical examination, he could plantar flex and dorsiflex his 
toes to 10 degrees, but there was no movement of the right 5th 
toe.  There was a well-healed scar on the dorsum of the right 
foot, proximal to the right 5th toe, which measured 7 cm.  He had 
foot and ankle pain, but the right foot was not painful on 
motion.

At the April 2005 Decision Review Officer hearing, the Veteran 
testified that he could not wear a regular size shoe and had to 
walk with a cane as a result of his right foot disability.  He 
said that he had walked on the foot so much and put so much 
weight on it that the other bone on the big toe side was 
bothering him.  He was unable to walk more than a block or two 
without stopping to rest and relieve the pain.  He was in 
constant pain from his foot, whether standing or sitting.

On February 2006 VA examination, the Veteran reported periodic 
pain in his right foot, and using a cane for stability.  On 
physical examination, he walked with a normal gait and had a 6 
cm. scar on the dorsum of his right foot, between the 4th and 5th 
metatarsals that was well-healed and non-tender.  There was no 
tenderness of the foot on palpation.  He had hammertoes on the 
2nd, 3rd, 4th, and 5th metatarsals of both right and left feet.  
He had a 2 cm. callus under the base of the 3rd metatarsal of the 
right foot, which was non-tender.  He had motion only in the 
great toe of his right foot, which could dorsiflex and plantar 
flex to 20 degrees.  There was no weakness, fatigue, 
incoordination, or swelling.  The examiner diagnosed a comminuted 
fracture of the 5th metatarsal, right foot, healed.

On February 2007 VA examination, the Veteran walked with a 
slightly antalgic gait, using a cane and favoring the right foot.  
There was a 7 cm. surgical scar on the dorsum of the right foot 
overlying the 5th metatarsal, which was well-healed without 
evidence of inflammation or superinfection.  The 5th metatarsal 
mid shaft was palpably and visibly enlarged, but was non-tender 
on palpation.  He had a mildly broadened forefoot, consistent 
with chronic degenerative foot strain.  There was no tenderness 
of the metatarsal heads on either the dorsal or plantar aspects, 
and no tenderness of the Achilles tendon.  X-rays showed right 
foot degenerative joint disease.  

Fracture Residuals

At present, the Veteran's residuals of fracture of the 5th 
metatarsal of his right foot are rated as 20 percent disabling, 
based on moderately severe malunion or nonunion of the bones.  In 
order to warrant the next higher (30 percent) disability rating, 
severe malunion or nonunion of the bones is required.  While any 
other residuals of the injury should also be included in 
assigning the disability rating, the Board notes that any rating 
of the effects of this disability will be governed by 38 C.F.R. § 
4.14, which prohibits pyramiding (the evaluation of the same 
manifestation under different diagnoses).

Here, the Veteran's primary residuals of the right foot injury 
are malunion of the bones of the foot, pain, and limitation of 
motion.  As service connection for right foot numbness was denied 
above, that will not be considered as part of the residuals.  In 
addition, as outlined below, the Veteran's surgical scar is rated 
separately.

The evidence of record indicates that the Veteran has some 
restriction of motion in his right foot, with only the great toe 
having full range of motion.  In addition, the mid-shaft of the 
5th metatarsal is palpably and visibly enlarged, and his foot has 
broadened.  These findings are consistent with moderately severe 
malunion of the metatarsal bones.  More severe findings, such as 
an obvious misalignment or deformity of the foot or an inability 
to bear weight on the foot, are not shown.

In light of the evidence set forth above, the Board finds that 
the preponderance of the evidence is against the Veteran's claim 
for an increased rating of his fracture residuals.  The benefit-
of-the-doubt standard of proof does not apply.  38 U.S.C.A. 
§ 5107.

Surgical Scar

As noted, the Veteran's surgical scar on his right foot is 
currently rated as 10 percent disabling, based on the fact that 
it was painful on examination.  There is no evidence of adhesion 
to the underlying tissue, limitation of motion resulting from the 
scar (which is separate from that considered above as a residual 
of the fracture), or of the scar exceeding six square inches in 
size, or loss of skin covering/instability.  Therefore, there is 
no factual basis to support a higher disability rating for the 
Veteran's surgical scar.  As the preponderance of the evidence is 
against the claim for increase, the benefit-of-the-doubt standard 
of proof does not apply.  38 U.S.C.A. § 5107. 

Extraschedular Rating

Although the Board is precluded by regulation from assigning 
extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first 
instance, the Board is not precluded from considering whether the 
case should be referred to the Director of VA's Compensation and 
Pension Service.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional disability 
picture that the available schedular rating for a service-
connected disability is inadequate.  There must be a comparison 
between the level of severity and symptomatology of the service-
connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.  
Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's 
disability levels and symptomatology, and provide for higher 
ratings for more severe symptoms.  As the disability pictures are 
contemplated by the Rating Schedule, the assigned schedular 
ratings are, therefore, adequate.  Consequently, referral for 
extraschedular consideration is not required under 38 C.F.R. § 
3.321(b)(1).




ORDER

New and material evidence having been furnished, the claim of 
service connection for peptic ulcer disease is reopened and, to 
that extent only, the appeal is granted.

Service connection for peptic ulcer disease is denied.

Service connection for numbness of the right foot is denied.

A disability rating higher than 20 percent for residuals of a 
fracture of the 5th metatarsal of the right foot is denied.

An initial rating higher than 10 percent for a surgical scar on 
the right foot is denied.



______________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


